ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of first degree assault, § 565.050, RSMo 1994, one count of stealing from a person, § 570.030, RSMo 1994, and one count of armed criminal action, § 571.015, RSMo 1994, for which he was sentenced to a total term of imprisonment of twenty-five years. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).